Beck, J.
^aen evidence I. The plaintiff offered in evidence a record raade in the minute book of the supervisors, showing an appropriation for material used in repairing or reconstructing the bridge, after the injuries for which plaintiff sues were sustained; an objection to its admission was sustained. This ruling is assigned as error. We think it correct. Defendant cannot be made liable on the ground that it rebuilt the bridge. Its liability depends upon its relation to the bridge which fell, not to a new one. The point demands no further attention.
II. The plaintiff insists that the record of appropriations by the county, for the purpose of building the bridge which fell while plaintiff was crossing it, was admitted in evidence. The amended abstract, filed by defendant, shows that this testimony was rejected. The plaintiff does not deny the correctness of the amended abstract, but argues that it, taken with the original abstract, shows that the testimony was admitted. We cannot concur in this conclusion. We think the testimony was rejected. It is not proper for us to inquire whether this action of the court was correct, for plaintiff does not assign it as error.
*92^itUoí* countyi *91II. The action of the court in withdrawing the case from the jury must be reviewed upon the testimony admitted by *92the court. We cannot reach the conclusion that there was any testimony submitted to the jury tending to prove that the county had ever assumed control of the bridge, or made •appropriations for building it or keeping it in repair. These facts, certainly, if not more, must be made to appear, in order to establish defendant’s liability, There was no error in withdrawing the cáse from the jury.
Affirmed.